DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I claim(s) 1-2, drawn to a binder composition.
Group II, claim(s) 3-4, drawn to slurry composition.
Group III, claim(s) 5-6, drawn to an electrode and solid state battery.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of the binder, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the prior-art rejections set forth below and in view of the Extended European Search Report issued December 17, 2019, by the European Patent Office in the corresponding European Patent Application No. 17848761.7.
Tatsuya Sawada on 03/23/21 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-2.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3-6 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida Naoki JP2014011002 (A).
Yoshida Naoki teach a slurry composition for an electrochemical device electrode capable of obtaining an electrochemical device excellent in high-temperature cycle characteristics. This is a slurry composition for an electrochemical device electrode including an electrode active material, a conductive auxiliary, a binder and a compound having a boroxine ring, wherein the binder has a polymerized unit having a nitrile group. And a copolymer having an iodine value of 0 to 60 mg / 100 mg and containing the compound having a boroxine ring in an amount of 0.01 to 10% by mass based on the electrode active material, see abstract.
Section [0014] states: “In the binder, the content ratio of the polymerization unit having a nitrile group is 2 to 50% by mass, preferably 5 to 30% by mass, and more preferably 10 to 25% by mass. Thereby, the dispersibility of the electrode active material is improved, and a highly stable electrode slurry composition can be obtained. As a result, the obtained secondary battery electrode has excellent uniformity. In addition, since it has excellent stability to an electrolytic solution, it has excellent cycle characteristics of a secondary battery, and particularly has excellent high temperature cycle characteristics.”. 
Section [0016] states: “The iodine value of the binder used in the slurry composition for an electrochemical device electrode of the present invention is 0 to 60 mg / 100 mg, preferably 0 to 40 mg / 100 mg, and more preferably 0 to 20 mg / 100 mg. When the iodine value of the binder is too large, that is, when the unsaturated bond contained in the binder is too large, the stability at the oxidation potential is low, and the long-term cycle characteristics of the obtained battery may be poor. The iodine value is determined according to JIS K6235; 2006.”,
Section [0020] states: “Further, the binder used in the slurry composition for an electrochemical device electrode of the present invention includes, in addition to a polymerized unit having a nitrile group, a polymerized unit for introducing a hydrophilic group into the binder, and a polymerized conjugated diene monomer. It may contain a unit, a polymerization unit of a (meth) acrylate monomer, or the like.” [Emphasis added].
Section [0026] states: “As the monomer capable of forming the polymerized unit of the conjugated diene monomer, a conjugated diene having 4 or more carbon atoms is preferable. For example, 1,3-butadiene, isoprene, 2,3-dimethyl-1,3-butadiene, 3-pentadiene and the like.”. 
Section [0029] states: “Among these, as the binder used in the present invention, those obtained by hydrogenating a copolymer of an -ethylenically unsaturated nitrile monomer and a conjugated diene monomer, an -ethylenically unsaturated nitrile It is preferable to use a copolymer of a monomer and a monomer of a (meth) acrylate monomer. Examples of hydrogenated copolymers of an -ethylenically unsaturated nitrile monomer and a conjugated diene monomer include acrylonitrile / butadiene copolymer, which is a copolymer of acrylonitrile and 1,3-butadiene. A hydrogenated aciylonitrile-butadiene copolymer (hereinafter sometimes referred to as “hydrogenated NBR” ) obtained by hydrogenating the unified (NBR) by the method described below.) Is preferably used. The hydrogenated NBR may be a hydrogenated NBR having a hydrophilic group.”. Also see section [0034].
Section [0030] states: “The binder used in the present invention is used in a state of a dispersion or a solution in which the binder is dispersed in a dispersion medium (hereinafter, these are collectively referred to as “binder dispersion” ). Sometimes.). The dispersion medium is not particularly limited as long as it can uniformly disperse or dissolve the binder. In the present invention, it is preferable to use an organic solvent having a low water content in order to suppress the hydrolysis of the boroxine compound. Examples of the organic solvent include cycloaliphatic hydrocarbons such as cyclopentane and cyclohexane; aromatic hydrocarbons such as toluene, xylene and ethylbenzene; acetone, ethyl methyl ketone, diisopropyl ketone, cyclohexanone, methyl cyclohexane, and ethyl cyclohexane. Ketones; methylene chloride, chloroform, chloroaliphatic hydrocarbons such as carbon tetrachloride; ethyl acetate, butyl acetate, y -butyrolactone, e -caprolactone, and other esters; acetonitrile, propionitrile, and other acylonitriles;, Ethers such as ethylene glycol diethyl ether: alcohols such as methanol, ethanol, isopropanol, ethylene glycol and ethylene glycol monomethyl ether; N- Amides such as methylpyrrolidone and N, N-dimethylformamide.” [Emphasis added]. Also see sections [0038] and [0095]-[0096] for disclosure of solvents which include toluene and xylene.
Yoshida Naoki Examples directly teaches the production of copolymers made from nitrile group-containing monomers, alkylene containing monomers (e.g. 1,3-butadiene) and acrylate monomers.
differs from applicant’s claimed invention in the follow ways: 1) there is no direct teaching (i.e. by way of an example) wherein said copolymers, contained within the binder composition, are ones that has an iodine value of at least 40 mg/100 mg and not more than 130 mg/100mg as claimed by applicant’s independent claim 1., and 2) none of the examples seem to specifically use xylene and/or toluene as the binder solvent.
It would have been obvious to one having ordinary skill in the art to use Yoshida Naoki’s said disclosure of section [0016] which states: “The iodine value of the binder used in the slurry composition for an electrochemical device electrode of the present invention is 0 to 60 mg / 100 mg, preferably 0 to 40 mg / 100 mg, . . .”, as strong motivation to actually make a copolymer from nitrile group-containing monomers, alkylene containing monomers (e.g. 1,3-butadiene) and acrylate monomers, that has an iodine value that falls within 40 mg/100mg to 60 mg/100mg, which is a subrange within Yoshida Naoki’s broader range. Said iodine subrange also falls directly within applicant’s claimed iodine value range of at least 40 mg/100 mg and not more than 130 mg/100mg. It is not inventive to merely following the explicit disclosure of a prior-art reference. 
It would also have been obvious to one having ordinary skill in the art to use Yoshida Naoki’s said disclosure as motivation to actually use xylene and/or toluene as the binder solvent, because said organic binder solvents are explicitly disclosed as effective organic solvents for the binder composition, see sections [0030[, [0038] and [0095]-[0096]. Once again, is not inventive to merely following the explicit disclosure of a prior-art reference. 
s 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. U.S. Patent Application Publication No. 2014/0178756 A1 in view of Yoshida Naoki JP2014011002 (A) for claim 2 only.
Ishii et al. teach composite particles for electrochemical device electrode containing an electrode active material and a particle-shaped binder, wherein said binder includes a copolymer which contains a nitrile group-containing monomer unit, a monomer unit which has an acidic functional group, and a monomer unit which contains a C.sub.4 or more linear alkylene structure, in which a ratio of content of said nitrile group-containing monomer unit is 10 to 50 wt % and the iodine value is 3 to 40 mg/100 mg are provided, see abstract and independent claim 1.
Ishii et al.’s Examples 14 directly teaches the production of saturated nitrile copolymer made from acrylonitrile, butadiene and methacrylic acid. Said saturated nitrile copolymer after being formed was dissolved in N-methylpyrrolidine (NMP) solvent. The boiling point of (NMP) is known to be in the range of 202-204oC. 
Ishii et al. differs from applicant’s claimed invention in the follow ways: 1) there is no direct teaching (i.e. by way of an example) wherein said saturated nitrile copolymers, contained within the binder composition, have an iodine value of at least 40 mg/100 mg and not more than 130 mg/100mg as claimed by applicant’s independent claim 1., and 2) none of the examples specifically use xylene and/or toluene as the binder solvent.
It would have been obvious to one having ordinary skill in the art to use Ishii et al.’s said disclosure of the abstract and independent claim 1, as strong motivation to actually make a copolymer from nitrile group-containing monomers, alkylene containing monomers (e.g. butadiene) and acrylate monomers, that has an iodine value of 40  of at least 40 mg/100 mg and not more than 130 mg/100mg. It is not inventive to merely following the explicit disclosure of a prior-art reference. 
The secondary reference to Yoshida Naoki has been described above.
It would also have been obvious to one having ordinary skill in the art to use Yoshida Naoki’s disclosure of xylene and toluene solvents as being effective solvents for binder compositions, as strong motivation to actually use xylene and/or toluene as the binder solvent in Ishii et al.’s binder composition in lieu of the N-methylpyrrolidine (NMP) solvent actually used in Ishii et al.’s binder composition of Example 14. Please note that Yoshida Naoki directly discloses the functional equivalence between xylene, toluene and N-methylpyrrolidine as effective organic binder for the binder composition, see sections [0030[, [0038] and [0095]-[0096]. Once again, is not inventive to merely following the explicit disclosure of a prior-art reference. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1761